In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00093-CV


                IN THE INTEREST OF A.S., A.S., AND G.S., CHILDREN

                      On Appeal from the County Court at Law No. 1
                                   Randall County, Texas
              Trial Court No. 75,425-L1, Honorable Jack M. Graham, Presiding

                                    March 27, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant, S.S., mother of A.S., A.S., and G.S., attempts to appeal from an order

requiring her to participate in services provided by the Department of Family and

Protective Services. The order was entered pursuant to the authority of § 264.203 of the

Texas Family Code. TEX. FAM. CODE ANN. § 264.203 (a)(1)-(2) (West 2014) (stating that

the court on request of the department may order the parent, conservator, guardian, or

other member of the subject child’s household to participate in the services the

department provides or purchases for alleviating the effects of the abuse or neglect that

has occurred or reducing the reasonable likelihood that the child may be abused or
neglected in the immediate or foreseeable future). In that order, the trial court also

scheduled further hearings on the matter. We dismiss for want of jurisdiction.

       Generally, appellate courts only have jurisdiction over final judgments.           See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final for

purposes of appeal if it disposes of all pending parties and claims.           Id. We have

jurisdiction to consider immediate appeals of interlocutory orders only if a statute explicitly

provides appellate jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998).

An order directing a parent to participate in child and family services pursuant to section

264.203 of the Family Code is not a final order or an order that is subject to interlocutory

appeal. In re N.N., No. 08-18-00049-CV, 2018 Tex. App. LEXIS 2643, at *1 (Tex. App.—

El Paso Apr. 16, 2018, no pet.) (mem. op.) (dismissing for want of jurisdiction an

interlocutory appeal from an order requiring participation in services).

       Questioning whether we had jurisdiction over the appeal, we notified S.S. of our

concern and directed her to explain in writing why jurisdiction exists. She replied but

failed to illustrate that the order in question was either final or one regarding which statute

permits an interlocutory appeal.

       Accordingly, we dismiss this appeal for want of jurisdiction.


                                                          Per Curiam




                                              2